Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2015

                                     No. 04-14-00341-CV

BOARD OF ADJUSTMENT FOR CITY OF SAN ANTONIO & Sarosh Management, LLC
                       d/b/a A-Z Food Mart,
                             Appellants

                                               v.

                        EAST CENTRAL INDEP. SCH. DISTRICT,
                                    Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-17596
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       On March 18, 2015, this court issued its opinion and judgment. On April 2, 2015,
Appellant Board of Adjustment for the City of San Antonio timely filed its motion for rehearing.
See TEX. R. APP. P. 49.1.
       On April 6, 2015, Appellant Sarosh Management, LLC filed a notice of appearance of
appellate counsel and an unopposed motion for extension of time to file a motion for rehearing
and a motion for en banc reconsideration until May 4, 2015. See id. R. 49.1, 49.7, 49.8.
        Appellant’s motion for extension of time is GRANTED. Appellant’s motions are due to
be filed with this court by May 4, 2015.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court